MEYERSON, Judge,
specially concurring:
Although I concur in the result reached in the majority opinion, I believe that the rule established therein extends beyond the facts of the case before us. Implicit in the holding of the majority is that one may be charged with aggravated assault upon a peace officer regardless of whether the officer is engaged in any activity related to law enforcement.
Because the off-duty police officer in this ease was attempting to separate the fighting parties, he was engaged in the “vindication of public right and justice” and not merely performing acts of service to his private employer. State v. Kurtz, 78 Ariz. 215, 218, 278 P.2d 406, 408 (1954). The deputy’s activities transcended his duties as a security guard; thus, I concur in the holding that the trial judge erred by dismissing the aggravated assault charge filed pursuant to A.R.S. § 13-1204(A)(5).
The majority opinion does not distinguish between law enforcement and unrelated activities and therefore presumes that the statute would apply even though a peace officer might be engaged in some function totally unrelated to law enforcement purposes. Because we need not decide whether the statute applies regardless of the peace officer’s activities, I would limit the holding in this case to the standard enunciated by our supreme court in Kurtz■ — “were the officers acting ‘in vindication of public right and justice’ or were they merely performing acts of service to their private employer?” Id.